NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-30036

                Plaintiff-Appellee,             D.C. No. 2:13-cr-00082-LRS

 v.
                                                MEMORANDUM*
EDWARD MCINTOSH,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Eastern District of Washington
                    Lonny R. Suko, District Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Edward McIntosh appeals from the district court’s judgment and challenges

his guilty-plea conviction and 120-month sentence for possession with intent to

distribute five grams or more of actual methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738 (1967), McIntosh’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have provided McIntosh the

opportunity to file a pro se supplemental brief. No pro se supplemental brief or

answering brief has been filed.

      McIntosh waived his right to appeal his conviction and sentence, with the

exception of the court’s guideline calculations or an illegal sentence. Our

independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable grounds for relief as to the guideline calculations or

legality of the sentence. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED. The government’s motion

for summary affirmance is DENIED as moot.

      AFFIRMED in part; DISMISSED in part.




                                           2                                    17-30036